COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-438-CV

CITY OF RICHLAND HILLS, TEXAS                                        APPELLANT

                                        V.

RUTH E. HAYNES AND VIOLA GELVIN                                      APPELLEES

                                     ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      We have considered the “Agreed Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted. Accordingly, without regard

to the merits, we vacate the trial court’s judgment and remand the case to the

trial court for rendition of a judgment in accordance with the parties’ settlement

agreement. See Tex. R. App. P. 42.1(a)(2)(b), 43.2(f); Innovative Office Sys.,

Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).




      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM


PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: February 26, 2009